Case: 17-11450      Document: 00514745104         Page: 1    Date Filed: 12/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-11450                             FILED
                                  Summary Calendar                    December 3, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
SEPTIMUS ANDERSON,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:17-CV-57


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Septimus Anderson, Texas prisoner # 1690473, appeals the district
court’s denial of his 28 U.S.C. § 2254 habeas corpus petition, challenging his
prison disciplinary conviction, which resulted in the loss of 35 days of
commissary, recreation, and phone privileges and a reduction in custody
classification, as violative of due process. Following his disciplinary conviction,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11450    Document: 00514745104      Page: 2   Date Filed: 12/03/2018


                                 No. 17-11450

the Texas Parole Board rescinded its decision to award him conditional release
to In Prison Therapeutic Community Treatment (IPTC), which, if completed
successfully, would result in parole, and it imposed a one-year setoff for parole
consideration. After denying habeas relief, the district court granted Anderson
a certificate of appealability on the issue whether due process was implicated
where a prisoner had been “approved for release to parole but a prison
disciplinary proceeding punishment results in a withdrawal of the parole
release which had previously been granted and extends the imprisonment for
one year.”
      This court considers Anderson’s due process violation allegations de
novo. Stewart v. Thigpen, 730 F.2d 1002, 1007 n.3 (5th Cir. 1984). “Federal
habeas relief cannot be had ‘absent the allegation by a plaintiff that he or she
has been deprived of some right secured to him or her by the United States
Constitution or the laws of the United States.’” Malchi v. Thaler, 211 F.3d 953,
957 (5th Cir. 2000) (citation omitted).      The Due Process Clause of the
Fourteenth Amendment protects persons against deprivations of life, liberty,
or property. Wilkinson v. Austin, 545 U.S. 209, 221 (2005); U.S. Const. amend.
XIV, § 1.
      As the district court determined, it is the well-settled law of this circuit
that punishments such as those Anderson received, including the loss of
commissary, recreation, and phone privileges and a reduction in line class do
not implicate due process concerns. See Malchi, 211 F.3d at 958 (5th Cir. 2000);
Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997). Anderson does not cite
any authority for the proposition that the collateral consequences of
punishments which themselves do not implicate a protected liberty interest
nevertheless trigger due process concerns because they may affect the Parole
Board’s decision regarding previously authorized parole. Nevertheless, the



                                        2
     Case: 17-11450      Document: 00514745104        Page: 3     Date Filed: 12/03/2018


                                     No. 17-11450

court need not reach the issue because, even assuming arguendo that a
reduction in line status for a prisoner who has already been granted
conditional IPTC release implicates a protected liberty interest akin to the loss
of previously earned good-time credits for prisoners eligible for mandatory
supervision, Anderson has never asserted that his disciplinary proceedings in
fact failed to comply with procedural due process. 1 See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(8); Beasley v. McCotter,
798 F.2d 116, 118 (5th Cir. 1986).
      Even had it been briefed, any argument that Anderson’s prison
disciplinary proceedings did not comport with due process is defeated by the
record. “Prison disciplinary proceedings are not part of a criminal prosecution,
and the full panoply of rights due a defendant in such proceedings does not
apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In connection with a
disciplinary hearing, a prisoner is entitled to: (1) written notice of the charges
at least 24 hours prior to the proceedings, (2) an opportunity to present
evidence, and (3) written findings in support of the ruling. Id. at 554-56. There
also must be “some evidence” in the record to support the disciplinary decision.
Richards v. Dretke, 394 F.3d 291, 294 (5th Cir. 2004).
      Here, the prison disciplinary and grievance records submitted confirm
that Anderson received written notice of the disciplinary charge more than 24
hours prior to the hearing, that he was provided counsel substitute and the
opportunity to present evidence and witnesses at the hearing, that he received
a written statement of the reasons for the disciplinary hearing officer’s finding
of guilt, and that there was some evidence to support the disciplinary decision.
Thus, Anderson received all the process he was due, and his habeas petition



      1 This court may affirm the district court’s decision on any basis established by the
record. Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998).


                                            3
    Case: 17-11450   Document: 00514745104    Page: 4   Date Filed: 12/03/2018


                               No. 17-11450

alleging a due process violation was properly denied. See Wolff, 418 U.S. at
555-56.
     Accordingly, the district court’s judgment is AFFIRMED.




                                     4